DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The response and amendment are acknowledged. Claims 1and 6 have been amended. Claim 9 has been canceled. Claims 1-8 are pending and considered.
Claim Objections
The objection of Claims 1-9 are objected has been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 112
The rejection of Claim 9 has been removed necessitated by Applicants’ amendment.  
Claim Rejections - 35 USC § 112
The rejection of Claims 1-9 under 35 U.S.C. 112, first paragraph, has been removed necessitated by Applicants’ amendment.  

Claims 1-8 are allowed. 

The following is an examiner’s statement of reasons for allowance: prior to the current Application was filed, no prior art teaches or suggests a tri-expression gene vaccine which comprises an Anti-Mullerian hormone (AMH)-Inhibin (INH)- Gonadotropin release inhibiting hormone (GNIH) (AMH-INH-GNIH) tri-expression gene vaccine for improving the fecundity of animals, including a Tissue-type plasminogen activator- (TPA)-Hepatitis B surface antigen S gene (S)-Anti-Mullerian hormone (AMH) (tPA-SAMH) gene, a Tissue-type plasminogen activator-(TPA)-Hepatitis B surface antigen S gene (S)-Inhibin (INH) ktPA-SINH gene) and a Tissue-type plasminogen activator-(TPA)-Hepatitis B surface antigen S gene (S)-Gonadotropin release inhibiting hormone (GNIH) (tPA-SRFRP) gene in sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648